


110 HR 6643 IH: Accuracy in Fuel Economy Standards

U.S. House of Representatives
2008-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6643
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2008
			Mr. Markey (for
			 himself and Mr. Platts) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend title 49, United States Code, to require
		  determination of the maximum feasible fuel economy level achievable for cars
		  and light trucks for a year based on a projected fuel gasoline price that is
		  not less than the applicable high gasoline price projection issued by the
		  Energy Information Administration.
	
	
		1.Short titleThis Act may be cited as the
			 Accuracy in Fuel Economy Standards
			 Act.
		2.Determination of
			 maximum feasible fuel economy standards for passenger automobiles and
			 non-passenger automobiles based on the most recent high gasoline price
			 projectionSection 32902 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
			
				(l)Calculation of
				maximum feasible fuel economy standards
					(1)In
				generalThe Secretary shall determine the maximum feasible fuel
				economy level achievable for passenger automobiles and non-passenger
				automobiles for each model year for purposes of this section based on a
				projected gasoline price that is not less than the applicable high gasoline
				price projection issued by the Energy Information Administration.
					(2)Applicable high
				gasoline price projection definedIn this subsection the term
				applicable high gasoline price projection means the greatest of
				a range of estimated gasoline prices that the Energy Information Administration
				issues as part of its annual energy outlook, short-term energy outlook, or
				similar analyses, for the year or years corresponding to the model year or
				model years for which the Secretary is prescribing an average fuel economy
				standard under this section, and for the range of years considered by the
				Secretary in determining the costs and benefits associated with such standard.
					.
		
